Citation Nr: 0123855	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left meniscectomy, currently rated 
as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent 
for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1954 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision continued a 10 
percent rating for the service-connected residuals of a left 
meniscectomy which had been in effect since February 1976.  
That rating decision also granted service connection for 
varicose veins of the left leg and assigned a 20 percent 
rating, effective in February 1996. 

The Board notes that it has recharacterized the issue 
involving the veteran's service-connected varicose veins to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.  As in 
Fenderson, the RO in this case has also misidentified the 
issue involving the veteran's service-connected varicose 
veins on appeal as merely involving evaluation of the 
disability, rather than as a disagreement with the original 
rating award.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In an August 2001 written brief presentation, the veteran's 
representative requested that the veteran be afforded another 
VA Compensation and Pension examination.  The 
representative's rationale for this request was that the 
veteran's most recent VA examination was conducted several 
years ago, and that the veteran asserts that his service-
connected disabilities have increased in severity during this 
time.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The veteran's service-connected residuals of a left 
meniscectomy are currently rated under Diagnostic Code 5257 
for other impairment of the knee, which rates knee impairment 
on basis of instability and subluxation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  However, review of the medical 
evidence of record reveals that the veteran does not have, 
nor has he ever had, any instability of the left knee.  
Rather, there is evidence of arthritis, and a tender scar.  
The RO should be afforded the chance to rate the veteran's 
service-connected left knee disability under the appropriate 
diagnostic codes, and based on the medical evidence obtained 
from a new VA examination.  Also, the Board notes that since 
the veteran's 10 percent rating for his left knee disability 
has been in effect since 1976, it may not be reduced.  See 38 
C.F.R. § 3.951 (2001) (ratings in effect for 20 years are 
protected from reduction).

Rating the veteran's service-connected varicose veins of the 
left leg is even more complex for two reasons.  First, as 
noted in the introduction section above, the issue on appeal 
involves the initial disability rating assigned for the 
veteran's varicose.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The second reason that rating the veteran's service-connected 
varicose veins is complex is because the VA Schedule for 
Rating Disabilities for evaluating the degree of impairment 
resulting from service-connected cardiovascular disorders was 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1996), with 
38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (2001).  In 
this case, the RO reviewed the veteran's claim under the new 
rating criteria as noted in a February 2001 Supplemental 
Statement of the Case.  However, the RO did not specifically 
determine which, if either, rating schedule was more 
advantageous to the veteran.  Where regulations change during 
the course of an appeal, VA must determine which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. App. at 312-13.  This 
determination depends on the facts of the particular case 
and, therefore, is made on a case-by-case basis.  VAOPGCPREC 
11-97 at 2.  The Board has also referenced the diagnostic 
codes for both varicose veins, Diagnostic Code 7120, and 
thrombophlebitis, Diagnostic Code 7121, above.  Under, the 
current regulations, the rating criteria for these 
disabilities is identical; however, the 1996 rating schedule 
has different rating criteria for these two disorders.  A key 
criterion under the 1996 rating criteria is the presence, or 
absence, of involvement of the deep circulation.  Review of 
VA hospital records dated in November 1996 indicates that the 
veteran did have involvement of the deep circulation as 
diagnosed by deep venous thrombosis.  The RO should be 
accorded the opportunity to consider rating the veteran's 
disability under all appropriate diagnostic code of both the 
current and the 1996 rating schedule, and the opportunity to 
apply staged ratings if applicable.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and its implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected left knee disability 
and his left leg varicose veins since 
1999.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any relevant treatment at VA 
facilities which are not already on file.  

3.  Following the above, the veteran 
should be accorded the appropriate VA 
examination for varicose veins.  The 
report of examination should include a 
detailed account of all manifestations of 
varicose veins and/or thrombophlebitis of 
the left leg found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The physician is specifically 
requested to note the presence, or 
absence, of the following symptoms:  pain, 
swelling, edema, stasis pigmentation, 
eczema, ulceration, involvement of deep 
circulation, and pigmentation cyanosis.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate VA examination to rate his 
service-connected residuals of a left 
meniscectomy.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The Board specifically requests 
that X-rays of both of the veteran's knees 
be conducted so that it can be ascertained 
if the veteran has arthritis of the left 
knee, and if it is related to his 
meniscectomy, or if it is age related 
which would be demonstrated by similar 
arthritic findings in both knees.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left knee 
pathology, including arthritis, found to 
be present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.

	The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function and movement of both 
his right and left knees.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (2000) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

	The examiner is requested to 
comment on the residual surgical scar 
from the veteran's meniscectomy.  
Specifically, is the scar well healed, 
ulcerated, and/or tender and painful on 
objective demonstration?  If the 
examiner determines that another 
examination such as a dermatology 
examination is needed to examine the 
veteran's scar, then the appropriate 
examination should be ordered.  

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
knee and include results for both 
flexion and extension.  The examining 
orthopedist should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

a.  With respect to rating the 
veteran's service-connected residuals 
of a left meniscectomy the RO should 
consider the following diagnostic 
codes:  7803 and 7804 for scars; 5003 
and 5010 for arthritis, 5260 and 5261 
for limitation of motion.  

b.  With respect to rating the 
veteran's service-connected varicose 
veins of the left leg the RO should 
consider the veteran's disability 
under both the 1996 and 2001 versions 
of Diagnostic Codes 7120 and 7121.  
The RO should also consider if staged 
ratings are appropriate.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

